Citation Nr: 0105783	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) and dysthymic disorder.  

2.  Entitlement to service connection for alcoholism as 
secondary to PTSD and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the New Orleans, Louisiana Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 1998 the Board remanded the issue of service 
connection for alcoholism for additional development, and it 
has since been returned for further appellate review.  

In May 1998 the Board referred the issue of service 
connection for prostate cancer (raised by the veteran in 
1996) for development by the RO.  It does not appear that the 
RO has developed this issue.  Therefore, as this issue has 
been neither procedurally developed nor certified for 
appellate review, the Board is again referring it to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The law applicable to this case was also significantly 
altered by the United States Court of Appeals for the Federal 
Circuit's decision in Allen v. Principi, No. 99-7199 (Fed. 
Cir. February 2, 2001).  

In this case the Federal Circuit held that 38 U.S.C.A. § 1110 
does not preclude a veteran from receiving compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of a veteran's service-connected disability.  
In doing so, it overruled the Court's holding in Barela v. 
West, 11 Vet. App. 280 (1998) insofar as it interpreted 
§ 1110 to prohibit compensation for a disability in any way 
related to alcohol or drug abuse.  

The Federal Circuit held that 38 U.S.C.A. § 1110 precludes 
compensation only for primary alcohol abuse (i.e., an alcohol 
abuse disability arising during service from voluntary and 
willful drinking to excess) disabilities and for secondary 
disabilities (such as cirrhosis) that result from primary 
alcohol abuse.  Allen, supra.  

In light of the above changes in the law, a remand in this 
case will be required.  

The record has established that the veteran engaged in 
combat, has been diagnosed with PTSD, and has been granted 
service connection for PTSD.  However, recent medical 
evidence has cast some question as to the etiology of his 
current symptomatology.  

On VA examination in June 1998, the examiner found that 
diagnostic testing results seemed much more exaggerated in 
comparison with previous tests, and that they indicated a 
deliberate attempt to look much more dysfunctional than he 
really was.  It was concluded that objective findings did not 
support his subjective complaints.  

The VA examiner further concluded that the veteran's use of 
alcohol may have "played a much more important role in 
mediating his symptoms and problems."  The examiner offered 
only a provisional diagnosis of PTSD by previous diagnosis, 
dysthymic disorder by previous diagnosis, alcohol dependence, 
and possible malingering.  

On VA examination in July 1999, the examiner (the same 
examiner from the June 1998 VA examination) again found that 
diagnostic testing indicated exaggeration of symptoms.  It 
was indicated that his diagnosis of PTSD was questionable.  
PTSD was kept as a provisional diagnosis.  

With respect to alcohol, the examiner opined that the 
veteran's chronic, long-term alcohol use "could explain both 
the reported physiological and psychological symptoms over 
the years."  The diagnosis was alcohol dependence, in 
apparent remission by self-report.  

In light of the above findings, the Board is of the opinion 
that it is unclear as to the level of disability that can be 
attributed to the veteran's service-connected PTSD and 
dysthymic disorder, if any.  Based on the recent VA 
examination findings, it is not even clear whether the 
veteran currently meets the DSM-IV criteria for a diagnosis 
of PTSD and/or dysthymic disorder.  See 38 C.F.R. § 4.125.  

Finally, with respect to alcoholism, the veteran has reported 
a long history of alcohol abuse, beginning while he was in 
the service.  He contends that this alcohol abuse is 
secondary to his service connected mental disability.  While 
the July 1999 VA examiner appeared to indicate that the 
veteran's current symptoms originated in large part from his 
abuse of alcohol, this same examiner appeared to conclude in 
May 1998 that the veteran was using alcohol to "mediate" 
his psychological symptoms.  

Therefore, on remand, a VA examination should be scheduled 
that specifically addresses the nature of the veteran's 
current psychiatric disability, as well as ascertain the 
nature and etiology of his alcoholism.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

In addition, it appears that there are outstanding records 
which may be pertinent to the veteran's claims.  The veteran 
has indicated receiving treatment at the Shreveport VA 
Medical Center (VAMC) and/or Vet Venter.  See Transcript, pp. 
28-30.  The RO should ensure that all records from these 
facilities have been obtained.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In addition, the June 1998 VA examiner noted a history of 
treatment at the Alexandria VAMC dating from August 1993 
through January 1998.  In October 1994 the RO requested 
records from this facility.  It also has obtained records 
from this facility for the period from January 1998 to 
January 1999; however, it does not appear that it has 
obtained or attempted to obtain the records from this 
facility dated from October 1994 through January 1998.  It 
should do so on remand.  Id.  

Finally, a May 1998 progress note from Counseling Service 
Incorporated noted that the veteran had been turned down for 
disability benefits from the Social Security Administration 
(SSA).  The RO should obtain records from the SSA, as it may 
contain other pertinent medical records not currently of 
record.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain 
records from the Shreveport VAMC and Vet 
Center (see Transcript, pp. 28-30) and 
records from the Alexandria VAMC dated 
from October 1994 through January 1998.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

4.  Following the above, the veteran 
should be examined by a VA psychiatrist 
(who has not examined him before), or on 
a fee-basis if necessary, to determine 
the nature of the veteran's current 
psychiatric impairment and the level of 
impairment caused by the PTSD and 
dysthymic disorder.  

The claims file, a separate copy of this 
remand, and the criteria for rating 
mental disorders, should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  


Any further indicated special studies, 
including psychiatric testing, should be 
accomplished.

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected PTSD and 
dysthymic disorder and offer an opinion 
as to whether they meet the Diagnostic 
and Statistical Manual for Mental 
Disorders (DSM IV) criteria for PTSD 
and/or dysthymic disorder.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.  

If the examiner determines that the DSM-
IV criteria is met, the examiner must 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the DSM-IV, in relation to 
the veteran's impairment from PTSD and 
dysthymic disorder.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.  

The examiner must be requested to express 
an opinion as to the impact of the PTSD 
and dysthymic disorder on the veteran's 
ability to obtain and retain 
substantially gainful employment, and to 
what extent, the symptoms or 
manifestations affect the veteran's 
reliability, flexibility, and efficiency, 
and his social and industrial 
adaptability, in general.  

If the historical diagnosis of PTSD 
and/or dysthymic disorder is changed 
following examination, the examiner must 
state whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis (and a certification as 
to whether the previous diagnosis was 
clearly erroneous), or development of a 
new and separate condition.  

If there are other new and separate 
psychiatric disorders found, in addition 
to or instead of PTSD and dysthymic 
disorder, the examiner must specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD and/or dysthymic disorder is or are 
found on examination, the examiner should 
offer an opinion as to whether any such 
disorder is causally or etiologically 
related to PTSD and dysthymic disorder 
(if it is determined that these disorders 
are found), and, if so related, whether 
the veteran's PTSD and dysthymic disorder 
has any effect on the severity of any 
other psychiatric disorder.

With respect to alcoholism, the examiner 
must review the veteran's documented and 
reported history of alcohol use and then 
must answer the following:  

(a) Does the veteran currently have an 
alcoholism or alcohol abuse 
disability?  

(b) What are the manifestations of the 
veteran's alcoholism?

(c) Is the veteran's alcoholism a symptom 
of PTSD and dysthymic disorder, a 
separate disability caused by the 
veteran's PTSD and dysthymic disorder; 
or simply a separate disability 
unrelated to PTSD and dysthymic 
disorder?  

(d) Is the alcoholism due to the veteran's 
own willful action?  See Allen, supra.  

(e) If it is determined that the 
alcoholism is not a symptom of PTSD 
and dysthymic disorder, and is not a 
disability secondary to PTSD and 
dysthymic disorder, then the examiner 
must attempt to distinguish between 
the level of impairment resulting 
solely from the veteran's service-
connected mental impairment versus the 
level of impairment resulting from 
alcohol and/or other substance abuse.  

In this regard, the examiner must 
provide a numerical score on the GAF 
Scale provided in the DSM IV, in 
relation to the veteran's impairment 
resulting from his service-connected 
mental disability only.  

	The examiner must also provide a GAF 
in relation to the veteran's 
impairment from alcohol disability 
only.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the 
veteran's occupational and social 
impairment.  It should be noted in the 
examination report if such a 
distinction cannot be made.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an evaluation in 
excess of 10 percent for PTSD and 
dysthymic disorder, and entitlement to 
service connection for alcoholism as 
secondary to PTSD and dysthymic disorder.  
In this regard, the RO should document 
its consideration of the applicability of 
the criteria of 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, and 4.16, as warranted.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


